Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered; wherein claims 1, 2, 6, 8, 9, 13, and 15 have been amended.

DETAILED ACTION
Claims 1 – 20 remain pending and have been examined.

Response to Amendment
Claim objections for claims 1 – 20 are withdrawn in view of amendments.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 (remark; p. 9: first full paragraph, lines 2 – 7) have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments. See DELLA CORTE et al. (Pub. No. US 2018/0157577 A1), art being made of record.

Examiner notices Applicant’s argument “Third, with respect to the claim recitation (3), the Office asserts that Ledet at Fig. 3 and Col.8 Lines 47-64 as teaching the previously pending recitation of ‘generate a summary of the first real-time live review session.’ Ledet at the cited portions merely discloses an example of the comment stored which merely includes author details and comment provided by the author, where the comment is submitted by the author via an interface as part of messaging. Nowhere does Ledet teach or suggest generating a summary of the first real-time live review session, wherein the summary comprises at least participant information, the one or more review comments that are discussed during the first real-time live review session, and the recommendation…”. (Emphasis original. Remark; p. 10: first full paragraph.)
Examiner respectfully disagrees. 
First, Ledet also teaches first real-time live review session (Ledet; col. 7: 44 – 61, … Additional co-communication embodiments permit the ability to communicate, for example, `chat` (real-time live review) with the originator of a comment and select a portion of the chat data to append to the comment stream as well as view a history of the previous chat sessions (real-time live review session)…, allow chatting between users; chat == real time live review session; Figs. 8 & 9, col. 11: 12 – 58, FIG. 8 illustrates a GUI image of one possible implementation of the current application 540. The example illustrates a chat window 542 that is presented upon the user pressing the "Chat" button 509…, (chat session is initiated between users; the real-time live review session); As depicted, a conversation is presented between the two users. Additional functionality is available so any user (add more users) is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user to the session thus permitting a multi-party chat session, emailing a party on the chat session…)
When two or more users are chatting, such conversation/session is considered as a real-time live session between users. 
Second, Ledet also discloses generate summary of the first real-time live review session (Ledet; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment (review and comment are processed, summarized), permitting for further interaction between the author of the comment, and future readers of the comment…), wherein the summary comprises at least participant information, the one or more review comments that are discussed during the first real-time live review session, and the recommendation (Ledet; col. 9: 13 – 27; The table 300 of FIG. 3 illustrates one implementation of the contents (summary) of the store comment message. The author's information, such as name, email, phone, and other similar or dissimilar information, is obtained through various profile updates received by the application… The comment time and text is also included in the message permitting the text in the comment to be displayed as well as the time that the comment was posted…; Fig. 5, comment window 512 has comment which includes recommendation for utilizing wgPageName object. See picture below.)
The comment 512 in Fig. 5 is also part of stored comment message (summary) in Fig. 3.  Therefore, stored comment message comprises user information and comments during live review session and the recommendation.

    PNG
    media_image1.png
    389
    694
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 8 – 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet (Patent No. US 10,481,904) in view of DELLA CORTE et al. (Pub. No. US 2018/0157577 A1; hereinafter Corte.)

Claim 1
Ledet teaches a system for providing real-time feedback during software code build and review sessions (Ledet; Fig. 13, col. 14: 16 – 29, …Referring to FIG. 13, the system 1300 may represent a standalone computer, a group of computers on a network, in the cloud or in communication…Referring to FIG. 13, the comment reception module 1310 may be a transmitter/receiver that receives comments to code and stores the comments in memory 1340 and forwards the comments for processing 1320…), the system comprising: 
at least one network communication interface; 
at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface (Ledet; Fig. 13, col. 14: 16 – 29, …Referring to FIG. 13, the system 1300 may represent a standalone computer, a group of computers on a network, in the cloud or in communication…; also see Fig. 14), wherein the at least one processing device is configured to: 
determine that a first user is accessing a review session user interface via a user device (Ledet; col. 4: 62 – col. 5: 20, According to example embodiments, the current application generally involves the ability to provide comments in a new and separate interface so the comments may be input via voice or text and presented to the recipient via audio or text…The user's input may include thoughts which can be depicted in a graphical user interface (GUI) displaying the code in the form of text and/or audio, etc…The input instance is indexed into the code such that future readers of the code may reference the developer's recorded thoughts and retain an understanding of what the developer had in mind when creating and/or modifying the code…; Figs. 4 – 12 and associated texts, interfaces for sharing and adding comment/feedback); 
determine initiation of a first real-time live review session from the user device by the first user (Ledet; col. 7: 44 – 61, … Additional co-communication embodiments permit the ability to communicate, for example, `chat` with the originator of a comment and select a portion of the chat data to append to the comment stream as well as view a history of the previous chat sessions (real-time live review)…; Figs. 8 & 9, col. 11: 12 – 58, FIG. 8 illustrates a GUI image of one possible implementation of the current application 540. The example illustrates a chat window 542 that is presented upon the user pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user to the session thus permitting a multi-party chat session, emailing a party on the chat session…), wherein the first real-time live review session involves review of a software code associated with an entity application that is developed by at least one of the first user and a plurality of users (Ledet; Figs. 8 & 9, col. 11: 12 – 58, FIG. 8 illustrates a GUI image of one possible implementation of the current application 540. The example illustrates a chat window 542 (real-time live review) that is presented upon the user (first user) pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user (plurality of users) to the session thus permitting a multi-party chat session, emailing a party (plurality of users) on the chat session…); 
continuously capture the first real-time live review session in real-time, via the user device (Ledet; Figs. 8 & 9, col. 11: 12 – 58, … As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported (captured) as a submitted comment…), wherein capturing the first real-time live review session comprises recording one or more review comments provided by the first user and the plurality of users (Ledet; Figs. 8 & 9, col. 11: 12 – 58, …The example illustrates a chat window 542 (real-time live review) that is presented upon the user (first user) pressing the "Chat" button 509… As depicted, a conversation is presented between the two users. Additional functionality is available so any user (plurality of users) is able to interact with the chat messages such that the chat text can be automatically ported as a submitted comment…In other examples, other buttons are displayed when the user interacts with the chat window. These buttons may permit functionality such as adding another user (plurality of users) to the session thus permitting a multi-party chat session, emailing a party (plurality of users) on the chat session…);
in response to the capturing the first real-time live review session, process the first real-time live review session [ to identify the one or more review comments from the first real time live review session (Ledet; col. 7: 6 – col. 7: 43, In another example, the user speaks into the microphone of the device and a comment is recorded and indexed (processed) where the current pointing device is located…The recorded data is indexed (processed) such that a future consumer of the interface may obtain the data…; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment (review and comment are processed), permitting for further interaction between the author of the comment, and future readers of the comment…; Fig. 3, example of processed comment/review.  Fig. 13 & col. 14: 30 – col. 15: 23, One example method of operation may include the system 1300 receiving and processing a comment associated with a first user profile via the comment reception module 1310…),;
generate summary of the first real-time live review session (Ledet; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment (review and comment are processed, summarized), permitting for further interaction between the author of the comment, and future readers of the comment…), wherein the summary comprises at least participant information, the one or more review comments that are discussed during the first real-time live review session, and the recommendation (Ledet; col. 9: 13 – 27; The table 300 of FIG. 3 illustrates one implementation of the contents (summary) of the store comment message. The author's information, such as name, email, phone, and other similar or dissimilar information, is obtained through various profile updates received by the application… The comment time and text is also included in the message permitting the text in the comment to be displayed as well as the time that the comment was posted…; Fig. 5, comment window 512 has comment which includes recommendation for utilizing wgPageName object. See picture below.)
The comment 512 in Fig. 5 is also part of stored comment message (summary) in Fig. 3.  Therefore, stored comment message comprises user information and comments during live review session and the recommendation.

    PNG
    media_image1.png
    389
    694
    media_image1.png
    Greyscale

But, Ledet does not explicitly teach in response to the capturing the first real-time live review session, process the first real-time live review session via an intelligent language processor, to identify the one or more review comments from the first real time live review session; generate a recommendation based on processing the first real-time live review session; wherein the recommendation is associated with the one or more review comments that are discussed during the first real-time live review session.
However, Corte teaches 
in response to the capturing the first real-time live review session (Corte; [0031 – 0032] The feedback information (P1) 190 may be embodied in any suitable form(s). In some cases, the feedback information (P1) 190 does not have a prescribed format, such as free-form text entered by the user using, e.g., a keyboard or touchscreen…, live discussion), process the first real-time live review session via an intelligent language processor, to identify the one or more review comments from the first real time live review session (Corte; Fig. 1, [0031 – 0033] …In some cases, the feedback information (P1) 190 is provided by the user directly from the computing device 105 to the feedback evaluation system 185…In some embodiments, the feedback evaluation system 185 includes tools for locating and/or analyzing the feedback information (P1) 190, such as natural language processing techniques that would be known to the person skilled in the art. For example, from the various information that is provided by a user through a forum site, the analysis performed by the feedback evaluation system 185 may identify feedback information (P1) 190 that relates specifically to the program P1…);
generate a recommendation based on processing the first real-time live review session; wherein the recommendation is associated with the one or more review comments that are discussed during the first real-time live review session (Corte; [0031 – 0033] …The relevance of the feedback information (P1) 190, in turn, helps to determine a relative importance of the feedback information for introducing subsequent changes (recommendation) to the software program…Thus, if User 1 provided feedback information indicating that a function of program P1 did not work properly, and User 2 provided feedback information indicating that the same function did work properly, the greater relevance assigned by the feedback evaluation system 185 to User 1's feedback information would likely result in a recommendation that the function be corrected or at least investigated. And, [0048 – 0050].)
Ledet and Corte are in the same analogous art as they are in the same field of endeavor, processing user’s comments.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Corte teachings into Ledet invention to utilize natural language processing technique to identify feedback/comment that is related to a program and introduce changes to the program, as suggested by Corte ([0031 – 0033]), wherein Ledet would include such recommendation 

Claim 2
Ledet also teaches 
display the summary on the review session user interface (Ledet; col. 9: 27 – 38, FIG. 4 illustrates an example of interfacing with comments. Referring to FIG. 4, one possible implementation of the current application 500 is provided. The current comment 502 is displayed pertaining to an icon. The comment may be shown after the user interfaces with the icon, for example, clicking on the icon with a pointing device. The comment includes the author and the date of the comment 504…; see Fig. 3); and 
transmit the summary to the first user and the plurality of users (Ledet; Fig. 13, col. 14: 64 – col. 15: 23, In another example method of operation, system 1300 may include receiving and processing a comment associated with a first user profile, identifying a software code context of the comment based on a software code data file and identifying a plurality of other user profiles associated with the software code context of the comment. Request messages can then be sent to the plurality of other user profiles to provide feedback regarding the software code context of the comment and a plurality of comment metadata fields are also retrieved. The method also include the processing module 1320 pairing the plurality of comment metadata fields with the comment, and creating the request messages including the comment and the plurality of comment metadata fields and updating the status via the update module 1330…)

Claim 3
Ledet also teaches 
identify the one or more review comments associated with the software code from the first real-time live review session (Ledet; col. 10: 37 – 45, … Referring to FIG. 6, in this interface 520, multiple comments are displayed 522 and each comment contains the author of the comment following the date that the comment was submitted…; col. 11: 59 – 65, FIG. 10 illustrates a GUI image of one possible implementation of the current application 570. Referring to FIG. 10, the comment stream 572 has been updated with the chat text that was since converted to a comment 562…) and tag each of the one or more review comments to at least one of the first user and the plurality of the users (Ledet; col. 10: 37 – 45, … Referring to FIG. 6, in this interface 520, multiple comments are displayed 522 and each comment contains the author of the comment following the date that the comment was submitted…; col. 8: 47 – 64, When a comment is added to the interface, particular data is stored along with the comment, permitting for further interaction between the author of the comment, and future readers of the comment.  This contact data may be obtained by interfacing with the personal contact information…; Fig. 3, col. 9: 12 – 27, The table 300 of FIG. 3 illustrates one implementation of the contents of the store comment message. The author's (user) information, such as name, email, phone, and other similar or dissimilar information, is obtained through various profile updates received by the application…, the comment includes (tagged) author/user whom the comment belongs to); and
publish the one or more review comments in a code review standards page (Ledet; col. 10: 37 – 45, … Referring to FIG. 6, in this interface 520, multiple comments are displayed 522 and each comment contains the author of the comment following the date that the comment was submitted…; col. 11: 59 – 65, FIG. 10 illustrates a GUI image of one possible implementation of the current application 570. Referring to FIG. 10, the comment stream 572 has been updated with the chat text that was since converted to a comment 562…)

Claim 4
Ledet also teaches 
display the code review standards page to the first user and the plurality of users via the review session user interface (Ledet; Figs. 4 – 12, GUI displaying codes and review); 
prompt the first user and the plurality of users to submit feedback associated with the one or more review comments in the code review standards page (Ledet; Fig. 4,  col. 9: 52 – col. 10: 26, … There are components on the bottom of the comment window 502 permitting the user to further interface with the comments. For example, an "Add Comment" button 506 (prompt) permits the user to add to the comments (feedback) by opening a comment text entry component. The comment is added below at the bottom of the comment list. A "Reply" button 508 (prompt) permits the user to send a direct message to the originator of the comment in a private scenario. The message in a reply is not recorded in the comment window. This permits the user to interface privately with the originator of the comment… A "Chat" button 509 (prompt) opens a chatting application with the originator of the comment…; Figs. 5 – 12 & associated texts: allowing other users to chat, reply, and add comments (feedback) to the comment which was posted by originator of the comment); 
receive the feedback from at least one of the first user and the plurality of users (Ledet; Figs. 5 – 6, col. 10: 26 – 60, FIG. 5 illustrates one possible implementation of the current application 510. In this scenario, the user has pressed the "Comment" button 506. A separate comment window appears 512 permitting the user to add a comment. Text is entered into the comment window thereafter. The user may press the "Submit" button 514 to submit the comment wherein the additional comment appears at the bottom of the original comment window 502…; Figs. 7 – 12 & associated texts: allowing other users to chat, reply, and add comments (feedback) to the comment which was posted by originator of the comment); and 
update the code review standards page based on the feedback (Ledet; Figs. 5 – 6, col. 10: 26 – 60, FIG. 5 illustrates one possible implementation of the current application 510. In this scenario, the user has pressed the "Comment" button 506. A separate comment window appears 512 permitting the user to add a comment. Text is entered into the comment window thereafter. The user may press the "Submit" button 514 to submit the comment wherein the additional comment appears at the bottom of the original comment window 502…; Figs. 7 – 12 & associated texts: allowing other users to chat, reply, and add comments (feedback) to the comment which was posted by originator of the comment.)

Claim 5
Ledet also teaches the at least one processing device is configured to store the one or more review comments in a review comments database (Ledet; col. 13: 24 – 29, Fig. 13, …Referring to FIG. 13, the comment reception module 1310 may be a transmitter/receiver that receives comments to code and stores the comments in memory 1340 and forwards the comments for processing 1320…)

Claim 6
Ledet also teaches the at least one processing device is configured to store the recording associated with the first real-time live review session in a recording database (Ledet; col. 13: 24 – 29, Fig. 13, …Referring to FIG. 13, the comment reception module 1310 may be a transmitter/receiver that receives comments to code and stores the comments in memory 1340 and forwards the comments for processing 1320…)

Claim 8
This is a computer program product version of the rejected system version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Ledet also teaches a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code (Ledet; col. 15: 27 – 29, A computer program may be embodied on a computer readable medium, such as a storage medium.)

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 15
This is a method version of the rejected system version in claim 1; therefore, it is rejected for the same reasons.  

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet and Corte, as applied to claims 1, 8, and 15 above, and further in view of Reimer et al. (Pub. No. US 2020/0187004 A1; hereinafter Reimer.)

Claim 7
Ledet teaches determining that the first user is accessing the review session user interface (Ledet; col. 4: 62 – col. 5: 20, …According to example embodiments, the current application generally involves the ability to provide comments in a new and separate interface so the comments may be input via voice or text and presented to the recipient via audio or text…The user's input may include thoughts which can be depicted in a graphical user interface (GUI) displaying the code in the form of text and/or audio, etc…; Figs. 4 – 12 and associated texts, interfaces for sharing and adding comment/feedback.)
But, Ledet and Corte do not explicitly teach in response to determining that the first user is accessing the review session interface, prompt the first user to provide a voice input; associate the voice input with credentials of the first user; and store a voice input in the code review session database.
However, Reimer teaches 
in response to determining that the first user is accessing the session, prompt the first user to provide a voice input (Reimer; Fig. 4A,  [0065 – 0070] …In step 430 the customer premises network device 416 generates and sends a request for authentication with ISP service credentials 432 to user device 1 408…in step 440 user 406 enters an ISP username and password…in step 458 the ISP server 418 generates and sends a credential validation success message 460 to customer premises network device 416…In response to the confirmed validation of step 463, the customer premises network device 416, in step 464 generates and sends a request 466 for the user 406 to create a master password and/or input biometric credential information to user device 1 408…in response in step 474, user 406 enters a user generated master password and/or inputs biometric information of user 406, e.g., one or more fingerprint scans of user 406, one or more images, e.g. captured pictures of the face of user 406, one or more voice inputs from user 406, eye scans from user 406, etc…); 
associate the voice input with credentials of the first user (Reimer; Fig. 4A, [0065 – 0070], …The request to create a master password and/or input biometric information is a request for master security information, e.g., a master password or biometric information which will be used to secure credential information corresponding to user 406 and control subsequent access to such information…); and 
store the voice input in a code review session database (Reimer; Fig. 4A,  [0065 – 0070] …In step 483, the customer premises network device 416 stores the master password and/or biometric information, e.g., in encrypted form…)
Ledet, Corte, and Reimer are in the same analogous art as they are in the same field of endeavor, managing plurality of users.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Reimer teachings into Ledet/Corte invention to use master security information (e.g. master password and/or biometric information) which gives a user greater control over access to credentials as suggested by Reimer ([0009 – 0011].)

Claim 14
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194